                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


ROGER CHARLES DAY,JR.,

       Plaintiff,
                                                  Civil Action No. 3:19CV231-HEH

PATRICIA ESPINOZA
CANTELLANO,etai.

       Defendants.



                              MEMORANDUM OPINION
                        (Dismissing Action Without Prejudice)

       By Memorandum Order entered on May 8, 2019,the Court conditionally docketed

Plaintiffs action. The Court directed Plaintiffto return his informa pauperis affidavit

and affirm his intention to pay the full filing fee by signing and retuming a consent to the

collection of fees form. The Court wamed Plaintiff that a failure to comply with either of

the above directives within thirty(30) days ofthe date of entry thereof would result in

summary dismissal ofthe action.

       Plaintiff has not complied with the order ofthis Court. Plaintiff failed to return the

informa pauperis affidavit and a consent to collection offees form. As a result, he does

not qualify for informa pauperis status. Furthermore, he has not paid the statutory filing

fee for the instant action. See 28 U.S.C. § 1914(a). Such conduct demonstrates a willful
failure to prosecute. See Fed. R. Civ. P. 41(b). Accordingly, this action will be

dismissed without prejudice.

       An appropriate Order shall issue.



                                                           /s/
                                   HENRY E. HUDSON
Date:     Jo Zo/S                  SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
